Citation Nr: 1629227	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for right knee meniscus tear status-post surgical repair with osteophytosis.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served in active duty from January 1986 to February 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston Salem, North Carolina.

This matter was previously before the Board in November 2014.  At that time, the Board denied the Veteran's claim for an evaluation in excess of 10 percent for right knee meniscus tear status-post surgical repair with osteophytosis.  The Board also awarded a separate 20 percent evaluation for dislocated semilunar cartilage of the right knee prior to June 27, 2011, and a separate 10 percent evaluation for removal of semilunar cartilage with symptomatic residuals of the right knee beginning September 1, 2011.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued a Memorandum Decision.  The Veteran did not pursue the Board's grant of separate ratings prior to June 27, 2011, and beginning September 1, 2011.  Thus, the Court dismissed those claims as abandoned.  See Pederson v. McDonald, 27 Vet.App. 276, 285 (2015).  However, the Court vacated the Board's November 2014 decision regarding the Veteran's claim for an evaluation in excess of 10 percent for her right knee meniscus tear status-post surgical repair with osteophytosis, and remanded the matter for readjudication consistent with the Memorandum Decision.  The case has been returned to the Board for development and adjudication consistent with the directives of the Court's Memorandum Decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains an October 2013 VA examination report.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

Finally, in an April 2016 statement, the Veteran revoked her representation, requesting to represent herself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2015 Memorandum Decision, the Court found that the January 2010 and October 2013 VA examinations, upon which the Board relied in rendering its November 2014 decision, were inadequate because they did not provide opinions regarding the Veteran's functional loss during flare-ups, nor did they explain why this information could not feasibly be provided.  

Specifically, in both the January 2010 and October 2013 examinations, the Veteran complained of flare-ups.  The October 2013 examiner stated, without explanation, that she was unable to comment on the Veteran's symptoms during flare-ups.  The Board determined that it was reasonable to infer that the VA examiner was unable to provide an estimated degree of additional limitation in motion experienced by the Veteran during flare-ups because the Veteran was not experiencing a flare-up at the time of the examination.  Making this inference, the Board further noted that the Veteran indicated her knee symptoms were worse in the evenings after working all day and VA examinations were not scheduled in the evenings.  Thus, the Board explained, the October 2013 examiner provided a "legitimate inconclusive opinion."  The Board, therefore, adjudicated the claim.  

The Court rejected this reasoning, finding that the Board's explanation was inadequate and that the Board clearly erred in its determination that the October 2013 examiner rendered a "legitimate inconclusive decision."  On remand, the Court directed that clarification from the October 2013 VA examiner be obtained regarding functional loss in the right knee during flare-ups.  The Court further directed that if the examiner was unable to feasibly determine the Veteran's functional loss during flare-ups, VA should attempt to conduct an examination during a flare-up or explain why such an examination is not feasible.  The Board remands the Veteran's claim for development consistent with the directives of the Court in its November 2015 Memorandum Decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee disability.  If possible, the examination must be conducted by the same medical professional who examined the Veteran in October 2013.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

In addition to assessing the present severity of the Veteran's right knee disability, the examiner should comment on the actual functional limitations of the right knee disability caused by pain, weakness, fatigability, and incoordination during flare-ups, to include at the time of the October 2013 examination.  To the extent feasible, any functional limitation during flare-ups should be expressed as limitation of motion of the affected joint in degrees.  

If the examiner is unable to feasibly determine the Veteran's functional loss in the right knee during flare-ups, VA should attempt to conduct an examination during a flare-up of the Veteran's condition, or the examiner must explain why such an examination is not feasible.  

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






